DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 2/1/2022.
Claim 1 is amended.
Claims 2, 4-6 and 9-17 are cancelled.
Claims 1, 3, 7 and 8 are pending in the current application. 
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. Applicant argues that the lower unit of the prior art of Inaba clearly makes up approximately half -or even more of the overall height of the illustrated motor. The examiner disagrees with the applicant’s arguments and particularly notes that Figure 1 of Inaba shows the lower unit at less than one-third of the overall height of the outboard motor.  In addition, while the drawings are not necessarily to scale, changes in size are generally considered to be within the abilities of an artisan (See MPEP 2144.04(IV)(A)).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Inaba, US 8246398 in view of Mizutani, US 10518857, in further view of Cheah, US 7677754.  Inaba discloses an auxiliary outboard motor for a marine craft comprising:  a stationary portion for housing an engine (Fig.1, #4) and a first portion of a driveshaft operatively coupled to the engine (see Column 4, lines 3-9); and a lower unit (Fig.1, #5) rotatably coupled to the stationary portion (see Column 4, lines 41-50), the lower unit housing a propeller shaft (Fig.1, #11) and a second portion of the driveshaft (see Fig. 2), the lower unit being less than one-third of an overall height of the auxiliary outboard motor (See Fig. 1) (while the drawings may not necessarily be to scale, changes in size are also generally considered to be within the abilities of an artisan (See MPEP 2144.04(IV)(A)).  Inaba further discloses an electric motor (Fig.2, #45) located within the stationary portion and a gear arrangement (Fig.2, #46, #47) driven by the electric motor and operatively coupled to the lower unit to control rotation of the lower unit for steering of the marine craft (See Column 5, lines 5-42) and a bearing (42) and seal arrangement (43 & 44) coupling the lower unit to the stationary portion (see Column 4, line 60 - Column 5, line 4). While Inaba is silent on the degree of rotation of the lower unit with respect to the stationary portion, the examiner interprets the term rotation to include 360 degrees of rotation and additionally notes that there is no limiting structure in Inaba to prevent 360 degree rotation (see response to arguments above). 
Mizutani (See Fig. 5) teaches an electric motor (42) with a wired motor driver (55f) in wireless communication with a steering controller (59).  
Neither Inaba nor Mizutani explicitly discloses a steering controller with a spring centering knob, however Cheah discloses a directional input device/controller (Fig.1, #10) having a spring loaded knob 12 that provides a tactile element with which to rotate the dial 11 and serves as a reference point for the relative rotational position of the dial.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outboard motor of Inaba by using wireless technology disclosed by Mizutani to transmit signals from a steering controller to a motor driver to actuate the steering motor to turn the watercraft in the desired direction and to incorporate a spring centering knob as disclosed by Cheah.  Doing so allows flexibility in locating the steering controller in a remote location from the outboard motor and takes advantage of well-known wireless control technology to improve convenience of operation of the outboard motor and to use a controller with a spring centering knob to provide an indication of the relative rotational position signal transmitted to the motor driver and hence to the steering motor.  Doing so provides a simple way to correlate user inputs from the controller to the rotational direction of the lower unit and hence the direction of thrust of the outboard motor propeller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617